DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2010/0126557, hereafter ‘557) in view of Chou et al. (US 2006/0160952, hereafter ‘952).  Both references were cited in a prior Office action.
Regarding Claims 1-6, 9, and 14, '557 teaches a solar cell module comprising a polymeric encapsulant sheet which comprises a blend of an ethylene copolymer A and an ethylene copolymer B.  
This component may be an ethylene/alkyl acrylate copolymer (p. 4, [0040]).  The ethylene/alkyl acrylate copolymer may be produced using a tubular polymerization process (p. 4-5, [0043]).  Ethylene copolymer B may be present in the composition in the amount of about 70 to about 90 wt% (p. 3, [0029]).  This reads on the claimed ethylene/alkyl acrylate copolymer.
The composition may further comprise a silane coupling agent.  Exemplary silane coupling agents include both amino- and epoxy-functional compounds such as g-glycidoxypropyltriethoxysilane (i.e. (3-glycidyloxypropyl)triethoxysilane).  The silane may be present in the amount of about 0.01 to about 5 wt% (p. 5, [0050]).  This reads on the claimed silane.
Silane coupling agents are described as improving the adhesive strength of Chou’s blend (p. 5, [0050]).  The instant specification acknowledges that silanes are adhesion promoters (p. 3, line 32 - p. 4, line 3) which make possible the adhesion interactions between an encapsulant composition and glass (p. 7, lines 1-4).  Therefore, Chou’s silanes also read on a nonpolymeric adhesion promoter.  
In the alternative, Chou suggests that mixtures of two or more silanes may be used (p. 5, [0050]).  In the case where a mixture of silanes is used, a first silane will read on the claimed silane coupling agent and a second silane will read on the claimed nonpolymeric adhesion promoter.  
The ethylene copolymer A may be present in the amount of about 10 to about 30 wt% of the blend composition (p. 3, [0029]).  Copolymer A may be obtained by copolymerization of ethylene and a comonomer selected from a group which includes anhydrides of C4-C8 unsaturated dicarboxylic acids (p. 3-4, [0030]).  Anhydrides are listed in the alternative along with monoesters and diesters.  '557 teaches the use of equivalent monoesters and diesters derived from maleic acid, but does not expressly teach the use of maleic anhydride.  
'557 refers to US 2006/0160952 as teaching exemplary blend compositions which may be used in '557's blend composition (p. 5, [0051]).
'952 teaches blends comprising (a) copolymers of ethylene and maleic anhydride or its functional equivalents and (b) ethylene copolymers with polar comonomers such as ethylene/alkyl (meth)acrylate copolymers (Abstract).  '952 indicates that maleic anhydride equivalents include maleic monoesters and diesters (p. 2, [0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify '557 in view of '952 to select maleic anhydride for use as the anhydride of a C4-C8 unsaturated dicarboxylic acid in '557's copolymer A.  '952 demonstrates that this monomer is suitable for use in ethylene copolymers which '557 has acknowledged to be suitable.  Additionally, '952 establishes that maleic anhydride is a functional equivalent of the maleic monoesters and diesters disclosed by '557.  
Copolymer A of ‘557 may be a higher order copolymer such as a terpolymer.  Specific examples of the ethylene copolymer A include a variety of terpolymers based on ethylene, a maleic acid derivative, and an alkyl acrylate (p. 4, [0031]-[0032]).  Selecting maleic anhydride for use in such terpolymers and including the terpolymers in the indicated amount of 10-30 wt% reads on the claimed terpolymer.
The entirety of Chou ‘557 contains no disclosure, either express or implicit, of any crosslinking agents, peroxides, and/or isocyanates.  Therefore, the modified composition will be free of these compounds as claimed.
Modification of '557 in view of '952 as set forth above reads on Claims 1-6, 9, and 14.
Regarding Claim 7, although '557 teaches that other additives may be employed, such additives are not required (see p. 5, [0046]: "The blend compositions used herein may also contain other additives known within the art.").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a composition consisting of only copolymer A, copolymer B, and a silane coupling agent.
Regarding Claims 8 and 11, '557 teaches various additives including UV stabilizers and absorbers and fillers at page 5, [0046]. 
Regarding Claim 10, '557 teaches solar cell (i.e. photovoltaic) modules comprising a back encapsulants layer formed of a sheet comprising the blend described above (p. 8, [0072]). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0048354; cited in Applicant’s IDS).  
Regarding Claims 12 and 13, Sato teaches a sheet for solar cell encapsulant in which crosslinking is unnecessary (Abstract).  
The sheet comprises a first component (A) which may be an ethylene-alkyl acrylate copolymer (p. 2, [0039]; p. 3, [0047]-[0049]).  The ethylene-alkyl acrylate copolymer may be formed by a tubular polymerization process (p. 3, [0050]).  This reads on the claimed ethylene/alkyl acrylate copolymer.  Component (A) is present in the amount of 40-90 wt% (p. 4, [0066]).  This overlaps the claimed range of 70-96 wt%.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sato’s encapsulant sheet comprises a second component (B) which may be an ethylene-acrylate-glycidyl methacrylate copolymer (p. 4, [0068]).  This reads on an ethylene/acrylic ester/glycidyl methacrylate terpolymer as claimed.  Sato’s component (B) may be present in the amount of 8-30 wt% (p. 5, [0076]).  This overlaps the claimed range of 2-29.9 wt%.
A silane coupling agent is also included in the amount of 0.03-3 parts by mass (p. 6, [0130]).  This reads on the claimed silane.
Sato’s silane coupling agent is described as improving adhesion (p. 6, [0109], [0128]).  The instant specification acknowledges that silanes are adhesion promoters (p. 3, line 32 - p. 4, line 3) which make possible the adhesion interactions between an encapsulant composition and glass (p. 7, lines 1-4).  Therefore, Sato’s silanes also read on a nonpolymeric adhesion promoter.  
In the alternative, Sato suggests that mixtures of two or more silanes may be used (p. 6, [0129]).  In the case where a mixture of silanes is used, a first silane will read on the claimed silane coupling agent and a second silane will read on the claimed nonpolymeric adhesion promoter.  
Sato’s composition also includes a copolymer (C) obtained by copolymerization of at least one alpha-olefin with an ethylenically unsaturated silane compound (p. 5, [0080]).  Including this component in amounts of up to 15 parts by mass results in improved adhesion (p. 6, [0107]).  Thus, component (C) functions as an adhesion promoter.
As indicated above, Sato teaches that crosslinking treatment is unnecessary.  Sato teaches away from the use of peroxides (p. 1, [0009]; see also Comparative Examples 1 and 2 at p. 11).  The entirety of Sato contains no express or implicit disclosure of isocyanates.  Therefore, Sato’s composition does not comprise any crosslinking agent, and does not comprise any peroxides or isocyanates.

Response to Arguments

Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive.
Applicant argues that neither Chou ‘557 nor Chou ‘952 teach a nonpolymeric adhesion promoter.
Silane coupling agents are described as improving the adhesive strength of Chou 557’s blend (p. 5, [0050]).  The instant specification acknowledges that silanes are adhesion promoters (p. 3, line 32 - p. 4, line 3) which make possible the adhesion interactions between an encapsulant composition and glass (p. 7, lines 1-4).  Therefore, Chou 557’s silanes also read on a nonpolymeric adhesion promoter.  
In the alternative, Chou suggests that mixtures of two or more silanes may be used (p. 5, [0050]).  In the case where a mixture of silanes is used, a first silane will read on the claimed silane coupling agent and a second silane will read on the claimed nonpolymeric adhesion promoter.  
Applicant argues that Sato fails to nonpolymeric adhesion promoters.
Sato’s silane coupling agent is described as improving adhesion (p. 6, [0109], [0128]).  The instant specification acknowledges that silanes are adhesion promoters (p. 3, line 32 - p. 4, line 3) which make possible the adhesion interactions between an encapsulant composition and glass (p. 7, lines 1-4).  Therefore, Sato’s silanes also read on a nonpolymeric adhesion promoter.  
In the alternative, Sato suggests that mixtures of two or more silanes may be used (p. 6, [0129]).  In the case where a mixture of silanes is used, a first silane will read on the claimed silane coupling agent and a second silane will read on the claimed nonpolymeric adhesion promoter.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762